Judgment unanimously affirmed. Memorandum: Upon our review of the record, we conclude that defendant’s conviction is supported by legally sufficient evidence and that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The prosecutor’s comments on summation were not so egregious that defendant was deprived of a fair trial, and "the court gave effective curative instructions which erased any potential prejudice to defendant” (People v Plant, 138 AD2d 968, lv denied 71 NY2d 1031). (Appeal from Judgment of Niagara County Court, Fricano, J.—Felony Driving While Intoxicated.) Present—Denman, P. J., Pine, Doerr, Balio and Fallon, JJ.